This opinion is subject to administrative correction before final disposition.




                              Before
                 MONAHAN, STEPHENS, and PENNIX
                     Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                      Anthony T. BUTLER
               Lance Corporal (E-3), U.S. Marine Corps
                             Appellant

                             No. 202000034

                          Decided: 31 March 2021

    Appeal from the United States Navy-Marine Corps Trial Judiciary

                             Military Judges:
                      Glen R. Hines Jr. (arraignment)
                          Kyle G. Phillips (trial)

 Sentence adjudged 4 October 2019 by a general court-martial con-
 vened at Marine Corps Air Station New River, North Carolina, con-
 sisting of a military judge sitting alone. Sentence in the Entry of
 Judgment: reduction to E-1, confinement for 12 months, and a bad-
 conduct discharge.

                           For Appellant:
                  Commander C. Eric Roper, JAGC, USN

                               For Appellee:
                            Brian K. Keller, Esq.
              United States v. Butler, NMCCA No. 202000034
                           Opinion of the Court

                         _________________________

       This opinion does not serve as binding precedent under
             NMCCA Rule of Appellate Procedure 30.2(a).

                         _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. Articles 59 and 66, Uniform Code of Military Justice, 10
U.S.C. §§ 859, 866.
   The findings and sentence are AFFIRMED.


                               FOR THE COURT:




                               RODGER A. DREW, JR.
                               Clerk of Court




                                      2